IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                December 10, 2008
                                No. 07-41113
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JUAN ALBERTO GONZALEZ

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 1:07-CR-384


Before DAVIS, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
      Juan Alberto Gonzalez pleaded guilty to being an alien who “attempted to
enter” the United States after having previously been denied admission,
excluded, deported, and removed, following a prior aggravated felony conviction,
in violation of 8 U.S.C. § 1326(a) and (b). In the written judgment, the district
court stated the “Nature of Offense” as “Alien Unlawfully Found in the United
States After Deportation, Having Been Previously Convicted of an Aggravated
Felony.”

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-41113

      The sole argument Gonzalez presents on appeal is that the written
judgment, by indicating that he was convicted of the § 1326 offense of being
unlawfully found in the United States, erroneously describes the § 1326 offense
to which he pleaded guilty, which was attempted reentry. The Government
concedes that there is a clerical error in the judgment and that the case should
be remanded for the sole purpose of correcting the error.
      After the parties filed their initial briefs, the district court entered an
amended judgment for the purpose of correcting the error. The amended
judgment states that the “Nature of Offense” is “Attempted Illegal Re-entry into
the United States After Deportation, Having Been Previously Convicted of an
Aggravated Felony.” Thus, the amended judgment correctly reflects the offense
of conviction. See § 1326(a)(2); United States v. Angeles-Mascote, 206 F.3d 529,
531-32 (5th Cir. 2000). As the amended judgment provides the sole relief that
Gonzalez seeks, the appeal is moot. See United States v. Clark, 193 F.3d 845,
847 (5th Cir. 1999); Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir. 1987).
      DISMISSED.




                                       2